Exhibit 10.4

[Form of Amended and Restated Restricted Stock Unit Award Letter]

AMBAC FINANCIAL GROUP, INC.

AMENDED AND RESTATED RESTRICTED STOCK UNIT AGREEMENT

[INSERT DATE]

WHEREAS, [                    ] (the “Participant”) was granted a Full Value
Award under the Ambac Financial Group, Inc. Incentive Compensation Plan (the
“Plan”) in the form of restricted stock units and the Award became effective as
of [insert date] (the “Grant Date”).

NOW THEREFORE, the Award shall be subject to the following terms and conditions
(sometimes referred to as this “Agreement”).

1. Defined Terms. Capitalized terms used in this Agreement which are not
otherwise defined herein shall have the meaning specified in the Plan.

2. Grant of Restricted Stock Units. Subject to the terms of this Agreement and
the Plan, effective as of the Grant Date the Participant is hereby granted
            restricted stock units (the “Restricted Stock Units”). This Award
contains the right to dividend equivalent units (“Dividend Equivalent Units”) as
described in paragraph 3. Each Restricted Stock Unit shall become vested as
described in paragraphs 4 and 5 and each vested Restricted Stock Unit shall be
settled in accordance with paragraph 6.

3. Dividend Equivalent Units. The Participant shall be entitled to Dividend
Equivalent Units in accordance with the following:

 

  (a) If a dividend with respect to shares of Common Stock is payable in cash,
then, as of the applicable dividend payment date, the Participant shall be
credited with that number of Dividend Equivalent Units equal to (i) the cash
dividend payable with respect to a share of Common Stock, multiplied by (ii) the
number of Restricted Stock Units outstanding (i.e., the number of Restricted
Stock Units granted hereunder less the number of such Restricted Stock Units
that have settled in accordance with Section 6 below) on the applicable dividend
record date, divided by (iii) the Fair Market Value of a share of Common Stock
on the dividend payment date.

 

  (b) If a dividend with respect to shares of Common Stock is payable in shares
of Common Stock, then, as of the dividend payment date, the Participant shall be
credited with that number of Dividend Equivalent Units equal to (i) the number
of shares Common Stock distributed in the dividend with respect to a share of
Common Stock, multiplied by (ii) the number of Restricted Stock Units
outstanding on the applicable dividend record date.



--------------------------------------------------------------------------------

Dividend Equivalent Units shall be subject to the same vesting provisions as the
Restricted Stock Units to which they relate and shall be settled in accordance
with paragraph 6. No Dividend Equivalent Units shall be credited with respect to
previously credited Dividend Equivalent Units.

4. Vesting and Forfeiture of Restricted Stock Units and Dividend Equivalent
Units. All Restricted Stock Units and Dividend Equivalent Units shall be
unvested unless and until they become vested and nonforfeitable in accordance
with this paragraph 4 or paragraph 5. Subject to the terms and conditions of
this Agreement and the Plan, one-half (1/2) of the Restricted Stock Units and
associated Dividend Equivalent Units awarded hereunder shall vest on the Grant
Date and one-half (1/2) of the Restricted Stock Units and associated Dividend
Equivalent Units awarded hereunder shall vest on the first anniversary of the
Grant Date. The Grant Date and the first anniversary of the Grant Date are
sometimes referred to herein as a “Vesting Date”. Notwithstanding the foregoing,
if the Participant’s termination of employment with Ambac Financial Group, Inc.
(“the Company”) and its Subsidiaries (the “Termination Date”) occurs for any
reason prior to the applicable Vesting Date, all Restricted Stock Units and
associated Dividend Equivalent Units which are not vested upon the Participant’s
Termination Date shall immediately expire and shall be forfeited and the
Participant shall have no further rights with respect to such Restricted Stock
Units or associated Dividend Equivalent Units. Restricted Stock Units and
associated Dividend Equivalent Units which are vested on a Participant’s
Termination Date shall immediately be forfeited and the Participant shall have
no further rights with respect thereto in the event the Termination Date occurs
as a result of the termination for “cause” of the Participant, and the
Participant shall have no further rights with respect to thereto. As used
herein, “cause” means (i) any act or omission by the Participant resulting in,
or intending to result in, personal gain at the expense of the Company or any of
its affiliates; (ii) the improper disclosure by the Participant of proprietary
or confidential information of the Company or any of its affiliates; or
(iii) misconduct by the Participant, including, but not limited to, fraud,
intentional violation of, or negligent disregard for, the rules and procedures
of the Company or its affiliates (including the code of business conduct),
theft, violent acts or threats of violence, or possession of controlled
substances on the property of the Company or any of its affiliates; provided,
that the meaning of “cause” shall be (x) expanded to include any additional
grounds for cause-based termination specified in any contract, policy or plan
applicable to the Participant or (y) superseded to the extent expressly provided
in such contract, policy or plan. The determination of whether “cause” exists
shall be made by the Company in its sole and absolute discretion.

5. Accelerated Vesting. All Restricted Stock Units and associated Dividend
Equivalent Units shall vest upon (i) a Change in Control (as defined below) or
(ii) if Participant is determined to be disabled or in the event of the death of
Participant. For purposes of this Agreement, “Change in Control” shall mean a
change in the ownership or effective control of the Company, or a change in the
ownership of a substantially all of the assets of the Company within the meaning
of Regs. Section 1.409A-3(i)(5) under Section 409A of the Code.

6. Settlement. Subject to the terms and conditions of this Agreement, Restricted
Stock Units and associated Dividend Equivalent Units that have become vested in
accordance with paragraphs 4 and 5 shall be settled as of the earlier of (a) the
Participant’s Termination Date



--------------------------------------------------------------------------------

or (b) the second anniversary of the applicable Vesting Date. The date on which
settlement occurs is referred to as the “Settlement Date”. Settlement of the
vested Restricted Stock Units and associated Dividend Equivalent Units on a
Settlement Date shall be made in the form of shares of Common Stock with one
share of Common Stock being issued in settlement of each Restricted Stock Unit
and associated Dividend Equivalent Unit (any fractional share being rounded up
to the next whole unit). Upon the settlement of any vested Restricted Stock
Units and Dividend Equivalent Units, such Restricted Stock Units and Dividend
Equivalent Units shall be cancelled.

7. Withholding. All Awards and payments under this Agreement are subject to
withholding of all applicable taxes. At the election of the Participant, and
with the consent of the Committee, such withholding obligations may be satisfied
through amounts that the Participant is otherwise to receive upon settlement of
this Award or by a cash payment from the Participant to the Company or otherwise
as agreed between the Participant and the Company. Under no circumstances will
the Company permit the Participant to withhold shares of Common Stock in excess
of the maximum tax withholding requirements. Notwithstanding the foregoing, if a
tax withholding obligation with respect to tax imposed under the Federal
Insurance Contributions Act (FICA) under sections 3101, 3121(a) and 3121(v)(2)
of the Code (the “FICA Obligations”) is incurred with respect to any of the
Restricted Stock Units and associated Dividend Equivalent Units prior to the
Settlement Date with respect to such Restricted Stock Units and associated
Dividend Equivalent Units (each date on which the FICA Obligation arises being
referred to herein as a “Tax Vesting Date”) then, on the applicable Tax Vesting
Date, that number of Restricted Stock Units and associated Dividend Equivalent
Units for which the Settlement Date has not occurred as of the Tax Vesting Date
shall be settled (and the Tax Vesting Date shall be treated as the “Vesting
Date” with respect to such Restricted Stock Units and associated Dividend
Equivalent Units) with respect to that number of shares of Common Stock subject
thereto having a having a Fair Market Value (determined as of the Tax Vesting
Date) equal to the sum of the following:

 

  (a) the FICA Obligations;

 

  (b) the income tax imposed by section 3401 of the Code (or the corresponding
withholding provisions of applicable state, local or foreign tax laws) as a
result of the FICA Obligations; and

 

  (c) the amount necessary to pay the additional income tax on wages
attributable to the pyramiding of the payments under subparagraphs 7(a) and (b).

In no event shall the value of the Restricted Stock Units and associated
Dividend Equivalent Units that are settled pursuant to subparagraphs 7(a),
(b) and (c) exceed the amount that could be distributed pursuant to Treas. Reg.
§ 1.409-3(j)(xi).

8. Transferability. This Award is not transferable except as designated by the
Participant by will or by the laws of descent and distribution.



--------------------------------------------------------------------------------

9. Heirs and Successors. If any benefits deliverable to the Participant under
this Agreement have not been delivered at the time of the Participant’s death,
such rights shall be delivered to the Participant’s estate.

10. Administration. The authority to administer and interpret this Agreement
shall be vested in the Committee, and the Committee shall have all the powers
with respect to this Agreement as it has with respect to the Plan. Any
interpretation of the Agreement by the Committee and any decision made by it
with respect to the Agreement is final and binding on all persons.

11. Adjustment of Award. The number of Restricted Stock Units and Dividend
Equivalent Units awarded pursuant to this Agreement may be adjusted by the
Committee in accordance with the terms of the Plan to reflect certain corporate
transactions which affect the number, type or value of the Restricted Stock
Units or Dividend Equivalent Units.

12. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Company at its
principal offices, to the Participant at the Participant’s address as last known
by the Company or, in either case, such other address as one party may designate
in writing to the other.

13. Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of New York and
applicable federal law.

14. Amendments. The Board of Directors may, at any time, amend or terminate the
Plan, and the Board of Directors or the Committee may amend this Agreement,
provided that no amendment or termination may, in the absence of written consent
to the change by the affected Participant (or, if the Participant is not then
living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under this Agreement prior to the date such amendment
or termination is adopted by the Board of Directors or the Committee, as the
case may be.

15. Award Not Contract of Employment. The Award does not constitute a contract
of employment or continued service, and the grant of the Award will not give the
Participant the right to be retained in the employ or service of the Company or
any Subsidiary, nor any right or claim to any benefit under the Plan or this
Agreement, unless such right or claim has specifically accrued under the terms
of the Plan and this Agreement.

16. Severability. If a provision of this Agreement is held invalid by a court of
competent jurisdiction, the remaining provisions will nonetheless be enforceable
according to their terms. Further, if any provision is held to be overbroad as
written, that provision shall be amended to narrow its application to the extent
necessary to make the provision enforceable according to applicable law and
enforced as amended.

17. Plan Governs. The Award evidenced by this Agreement is granted pursuant to
the Plan, and the Restricted Stock Units, Dividend Equivalent Units and this
Agreement are in all respects governed by the Plan and subject to all of the
terms and provisions thereof, whether such terms and provisions are incorporated
in this Agreement by reference or are expressly cited.



--------------------------------------------------------------------------------

18. Special Section 409A Rules. Notwithstanding any other provision of this
Agreement to the contrary, if any payment or benefit hereunder is subject to
section 409A of the Code, and if such payment or benefit is to be paid or
provided on account of the Participant’s termination of employment (or other
separation from service):

 

  (a) and if the Participant is a specified employee (within the meaning of
section 409A(a)(2)(B) of the Code) and if any such payment or benefit is
required to be made or provided prior to the first day of the seventh month
following the Participant’s separation from service or termination of
employment, such payment or benefit shall be delayed until the first day of the
seventh month following the Participant’s separation from service; and

 

  (b) the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A and the guidance issued thereunder without
application of any alternative levels of reductions of bona fide services
permitted thereunder.